

Exhibit 10.3
SiteOne Landscape Supply, Inc.
Employee Restricted Stock Unit Agreement
This Employee Restricted Stock Unit Agreement (the “Agreement”), by and between
SiteOne Landscape Supply, Inc., a Delaware corporation (the “Company”), and the
Employee whose name is set forth on Exhibit A hereto, is being entered into
pursuant to the SiteOne Landscape Supply, Inc. 2020 Omnibus Equity Incentive
Plan (as amended from time to time, the “Plan”) and is dated as of the date it
is accepted and agreed to by the Employee in accordance with Section 6(t).
Capitalized terms that are used but not defined herein shall have the respective
meanings given to them in the Plan.
Section 1.Grant of Restricted Stock Units. The Company hereby evidences and
confirms its grant to the Employee, effective as of the date set forth on
Exhibit A hereto (the “Grant Date”), of the number of Restricted Stock Units set
forth on Exhibit A hereto (“Restricted Stock Units”), subject to adjustment
pursuant to the Plan. Each Restricted Stock Unit that becomes vested in
accordance with the terms of this Agreement will entitle the Employee to receive
from the Company one share of Company Common Stock (or a cash equivalent) as
provided under Section 3 and any dividend equivalents as provided under Section
6(b). This Agreement is entered into pursuant to, and the Restricted Stock Units
granted hereunder are subject to, the terms and conditions of the Plan, which
are incorporated by reference herein. In consideration of the receipt of this
Award, Participant agrees to be bound by the covenants set forth in Exhibit B
governing Competitive Activity.
Section 2.Vesting of Restricted Stock Units.
(a)Vesting. Except as otherwise provided in this Section 2, the Restricted Stock
Units shall become vested, if at all, in the percentage(s), and on the vesting
date(s) set forth on Exhibit A hereto (each, a “Vesting Date”), subject to the
continued employment of the Employee by the Company or any Subsidiary thereof
through such date. Vested Restricted Stock Units shall be settled as provided in
Section 3 of this Agreement.
(b)Effect of Termination of Employment
(i)Termination by the Company without Cause. If the Employee’s employment with
the Company is terminated by the Company without Cause (so long as the Employee
has not engaged in Competitive Activity), a number of Restricted Stock Units
shall vest equal to the number of Restricted Stock Units that would have vested
on the next scheduled Vesting Date, had the Employee remained employed through
such Vesting Date, multiplied by a fraction, (x) the
1

--------------------------------------------------------------------------------



numerator of which is the number of days from the immediately preceding Vesting
Date (or the Grant Date, if the termination of employment occurs prior to the
first Vesting Date) and (y) the denominator is the number of days from the
immediately preceding Vesting Date (or the Grant Date, if the termination of
employment occurs prior to the first Vesting Date) through such next Vesting
Date. For purposes of this Section 2, a termination of the Employee’s employment
shall be determined without regard to any statutory or deemed or express
contractual notice period.
(ii)Death or Disability. If the Employee’s employment with the Company is
terminated by reason of a Special Termination (i.e., death or Disability), all
then outstanding Restricted Stock Units shall then become vested.
(iii)Retirement. If the Employee’s employment with the Company terminates due to
Retirement, then as long as the Employee does not violate any of the terms set
forth in Exhibit B, the Restricted Stock Units that would have vested within the
two-year period immediately following the effective date of the Employee’s
Retirement had the Employee then been employed will become vested on the Vesting
Dates within such two-year period. If the Employee violates any of the terms set
forth in Exhibit B during the two-year period following the Employee’s
Retirement, then all of the outstanding Restricted Stock Units then held by the
Employee will immediately be forfeited. As used in this Agreement: “Retirement”
means the Employee’s voluntarily resignation at or after attaining the age of
60, so long as the Employee has provided at least 10 years of service to the
Company as an Employee (or, if approved by the Administrator, as a Consultant or
Director).
(iv)Any Other Reason. Except as provided in Sections 2(b)(i), (ii), or (iii), or
Section 2(c), upon termination of the Employee’s employment for any reason
(whether initiated by the Company or by the Employee), any unvested Restricted
Stock Units shall be forfeited and canceled as of the effective date of such
termination.
(c)Effect of a Change in Control.
(i)Except as set forth in this Section 2(c) or as otherwise provided by the
Administrator, a Change in Control shall not accelerate the vesting or
settlement of the Restricted Stock Units.
(ii)In the event that the Administrator reasonably determines in good faith,
prior to the occurrence of a Change in Control, that no Alternative Awards will
be provided upon a Change in Control, each unvested Restricted Stock Unit shall
2

--------------------------------------------------------------------------------



vest, and shares of Company Common Stock underlying all Restricted Stock Units
that are vested (as provided in this Section 2 or otherwise) shall be issued and
released to the Employee holding such Restricted Stock Units, except to the
extent that the Administrator has determined to settle such Restricted Stock
Units in cash in lieu of shares of Company Common Stock or, in the case of
Restricted Stock Units that are subject to Section 409A of the Code, if not
permitted by Section 409A of the Code.
(d)Discretionary Acceleration. Notwithstanding anything contained in this
Agreement to the contrary, the Administrator, in its sole discretion, may
accelerate the vesting with respect to any Restricted Stock Units under this
Agreement, at such times and upon such terms and conditions as the Administrator
shall determine; provided, that the acceleration of vesting of Restricted Stock
Units that are subject to Section 409A of the Code shall not accelerate the
Settlement Date thereof unless permitted by Section 409A of the Code.
(e)No Other Accelerated Vesting. The vesting provisions set forth in this
Section 2 shall be the exclusive vesting and exercisability provisions
applicable to the Restricted Stock Units and shall supersede any other
provisions relating to vesting, unless such other such provision expressly
refers to the Plan by name and this Agreement by name and date.
Section 3.Settlement of Restricted Stock Units.
(a)Timing of Settlement. Subject to Section 6(a), any outstanding Restricted
Stock Units that became vested on a Vesting Date shall be settled into an equal
number of shares of Company Common Stock on a date selected by the Company that
is within 30 days following such Vesting Date (each such date, a “Settlement
Date”); provided that, in the case of accelerated vesting of Restricted Stock
Units pursuant to Section 2(b)(i), (ii) or (iii) or Section 2.c) (but, for
Restricted Stock Units that are subject to Section 409A of the Code, only if
permitted by Section 409A of the Code), the Settlement Date shall occur on a
date selected by the Company that is within 30 days following the vesting of
such Restricted Stock Units.
(b)Mechanics of Settlement. Subject to Section 6(a), on each Settlement Date,
the Company shall electronically issue to the Employee one whole share of
Company Common Stock for each Restricted Stock Unit that then became vested,
and, upon such issuance, the Employee’s rights in respect of such Restricted
Stock Unit shall be extinguished. On or before any Settlement Date, at the
Company’s request, the Company and the Employee shall enter into any agreements
or other documentation, if any, that that establish the rights and obligations
of the Company and the Employee relating to the shares of Company Common Stock
issued in respect of the Restricted
3

--------------------------------------------------------------------------------



Stock Units, in the form then customarily used by the Company under the Plan for
such purpose. In the event that there are any fractional Restricted Stock Units
that became vested on such date, such fractional Restricted Stock Units shall be
settled through a cash payment equal to such fraction multiplied by the Fair
Market Value of the Company Common Stock on such Settlement Date. No fractional
shares of Company Common Stock shall be issued in respect of the Restricted
Stock Units.
(c)Alternative Settlement in Cash. In lieu of settlement of vested Restricted
Stock Units in shares of Company Common Stock, the Company may, in the
Administrator’s sole discretion, elect to settle all or a portion of the vested
Restricted Stock Units by a cash payment equal to the Fair Market Value as of
the Settlement Date of the shares of Company Common Stock that would otherwise
have been issued under this Agreement. Any such cash payment will be paid in
accordance with the Company’s normal payroll practices or such other means
acceptable to the Company.
Section 4.Securities Law Compliance. Notwithstanding any other provision of this
Agreement, the Employee may not sell the shares of Company Common Stock acquired
upon settlement of the Restricted Stock Units unless such shares are registered
under the Securities Act of 1933, as amended (the “Securities Act”), or, if such
shares are not then so registered, such sale would be exempt from the
registration requirements of the Securities Act. The sale of such shares must
also comply with other applicable laws and regulations governing the Company
Common Stock, and the Employee may not sell the shares of Company Common Stock
if the Company determines that such sale would not be in material compliance
with such laws and regulations.
Section 5.Restriction on Transfer; Non-Transferability of Restricted Stock
Units. The Restricted Stock Units are not assignable or transferable, in whole
or in part, and they may not, directly or indirectly, be offered, transferred,
sold, pledged, assigned, alienated, hypothecated or otherwise disposed of or
encumbered (including, but not limited to, by gift, operation of law or
otherwise), other than by will or by the laws of descent and distribution to the
estate of the Employee upon the Employee’s death or, with the prior approval of
the Company’s General Counsel or the Administrator, estate planning transfers.
Any purported transfer in violation of this Section 5 shall be void ab initio.
Section 6.Miscellaneous.
(a)Tax Matters.
(i) Withholding. The Company or one of the Subsidiaries shall require the
Employee to remit to the Company an amount in cash sufficient to satisfy any
applicable U.S. federal, state and local and non-U.S. tax withholding
4

--------------------------------------------------------------------------------



obligations that may arise in connection with the vesting or settlement of the
Restricted Stock Units and the related issuance of shares of Company Common
Stock. Notwithstanding the preceding sentence, unless previously satisfied, the
Company shall retain a number of shares issued in respect of the Restricted
Stock Units then vesting that have an aggregate Fair Market Value as of the
Settlement Date equal to the amount of such taxes required to be withheld (and
the Employee shall thereupon be deemed to have satisfied his or her obligations
under this Section 6(a)); provided that the number of such shares retained shall
not be in excess of the maximum amount required to satisfy the statutory
withholding tax obligations (it being understood that the value of any
fractional share of Company Common Stock shall be paid in cash). The number of
shares of Company Common Stock to be issued in respect of Restricted Stock Units
shall thereupon be reduced by the number of shares of Company Common Stock so
retained. The method of withholding set forth in the immediately preceding
sentence shall not be available if withholding in this manner would violate any
financing instrument of the Company or any of the Subsidiaries. In the event
that the Company elects to settle any Restricted Stock Units using cash, the
Company shall withhold an amount in cash sufficient to satisfy any applicable
U.S. federal, state and local and non-U.S. tax withholding obligations that may
arise in connection with the vesting of the Restricted Stock Units and the
related cash payment.
(ii) Section 409A of the Code. If the Employee is not eligible for Retirement
during the vesting period applicable to the Restricted Stock Units, the
Restricted Stock Units are intended not to be subject to Section 409A of the
Code. If the Employee is eligible for Retirement during the vesting period
applicable to the Restricted Stock Units such that some or all of the Restricted
Stock Units are subject to Section 409A, this Agreement and the Restricted Stock
Units shall be administered and construed in a manner consistent with Section
409A of the Code.
(b)Dividend Equivalents. In the event that the Company pays any ordinary
dividend in cash on a share of Company Common Stock following the Grant Date and
prior to an applicable Settlement Date, there shall be credited to the account
of the Employee in respect of each outstanding Restricted Stock Unit an amount
equal to the amount of such dividend. The amount so credited shall be deferred
(without interest, unless the Administrator determines otherwise) until the
settlement of such related Restricted Stock Unit and then paid in cash but shall
be forfeited upon the forfeiture of such related Restricted Stock Unit.
(c)Authorization to Share Personal Data. The Employee authorizes the Company or
any Affiliate of the Company that has or lawfully obtains personal data relating
to the Employee to divulge or transfer such personal data to the Company or to a
5

--------------------------------------------------------------------------------



third party, in each case in any jurisdiction, if and to the extent reasonably
appropriate in connection with this Agreement or the administration of the Plan.
(d)No Rights as Stockholder; No Voting Rights. The Employee shall have no rights
as a stockholder of the Company with respect to any shares of Company Common
Stock covered by the Restricted Stock Units prior to the issuance of such shares
of Company Common Stock, except for dividend equivalents provided under Section
6(b).
(e)No Right to Awards. The Employee acknowledges and agrees that the grant of
any Restricted Stock Units (i) is being made on an exceptional basis and is not
intended to be renewed or repeated, (ii) is entirely voluntary on the part of
the Company and the Subsidiaries and (iii) should not be construed as creating
any obligation on the part of the Company or any of the Subsidiaries to offer
any Restricted Stock Units in the future.
(f)No Right to Continued Employment. Nothing in this Agreement shall be deemed
to confer on the Employee any right to continue in the employ of the Company or
any Subsidiary, or to interfere with or limit in any way the right of the
Company or any Subsidiary to terminate such employment at any time.
(g)Nature of Award. This award of Restricted Stock Units and any delivery or
payment in respect thereof constitutes a special incentive payment to the
Employee and shall not be taken into account in computing the amount of salary
or compensation of the Employee for the purpose of determining any retirement,
death or other benefits under (x) any retirement, bonus, life insurance or other
employee benefit plan of the Company or (y) any agreement between the Company
and the Employee, except as such plan or agreement shall otherwise expressly
provide.
(h)Interpretation. The Administrator shall have full power and discretion to
construe and interpret the Plan (and any rules and regulations issued
thereunder) and this Award. Any determination or interpretation by the
Administrator under or pursuant to the Plan or this Award shall be final and
binding and conclusive on all persons affected hereby.
(i)Forfeiture of Awards. Except as otherwise set forth in Exhibit B, the
Restricted Stock Units granted hereunder (and any shares received, and gains
earned or accrued in connection therewith) shall be subject to potential
cancellation, recoupment, rescission, payback or other action in accordance with
the terms of the Company’s clawback policy, as it may be amended from time to
time (the “Policy”). The Employee hereby appoints the Company as the Employee’s
attorney-in-fact to take such actions as may be necessary or appropriate to
effectuate the Policy.
6

--------------------------------------------------------------------------------



(j)Consent to Electronic Delivery. By entering into this Agreement and accepting
the Restricted Stock Units evidenced hereby, the Employee hereby consents to the
delivery of information (including, without limitation, information required to
be delivered to the Employee pursuant to applicable securities laws) regarding
the Company and the Subsidiaries, the Plan, this Agreement and the Restricted
Stock Units via Company website or other electronic delivery.
(k)Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. No provision of this Agreement, express or implied, is intended or
shall be construed to give any person other than the parties to this Agreement
or their respective successors or assigns any legal or equitable right, remedy
or claim under or in respect of any agreement or any provision contained herein.
(l)Amendment. This Agreement may not be amended, modified or supplemented
orally, but only by a written instrument executed by the Employee and the
Company.
(m)Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Company or the Employee without the prior written consent of the other party.
(n)Applicable Law. This Agreement shall be governed in all respects, including,
but not limited to, as to validity, interpretation and effect, by the internal
laws of the State of Delaware, without reference to principles of conflict of
law that would require application of the law of another jurisdiction.
(o)Waiver of Jury Trial. Each party hereby waives, to the fullest extent
permitted by applicable law, any right he, she or it may have to a trial by jury
in respect of any suit, action or proceeding arising out of this Agreement or
any transaction contemplated hereby. Each party (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that he, she or it and the
other party hereto have been induced to enter into the Agreement by, among other
things, the mutual waivers and certifications in this section.
(p)Limitations of Actions. No lawsuit relating to this Agreement may be filed
before a written claim is filed with the Administrator and is denied or deemed
denied as provided in the Plan and any lawsuit must be filed within one year of
such denial or deemed denial or be forever barred.
(q)Lock-Up Periods. If the Company files a registration statement under the
Securities Act with respect to an underwritten public offering of any shares of
its capital
7

--------------------------------------------------------------------------------



stock, the Employee shall not effect any public sale (including a sale under
Rule 144 under the Securities Act or other similar provision of applicable law)
or distribution of any Company Common Stock, other than as part of such
underwritten public offering, during the 20 days prior to and the 90 days after
the effective date of such registration statement (or such other period, not to
exceed 180 days, as may be generally applicable to or agreed by the Company with
respect to its transactions in its own shares). If the Company files a
prospectus in connection with a takedown from a shelf registration statement,
the Associate shall not effect any public sale (including a sale under Rule 144
under the Securities Act or other similar provision of applicable law) or
distribution of any Company Common Stock, other than as part of such offering,
for 20 days prior to and 90 days after the date the prospectus supplement is
filed with the Securities and Exchange Commission.
(r)Trading Policies. The Employee acknowledges and agrees that he or she shall
be subject to, and shall comply with, any of the Company's trading policies, as
in effect from time to time.
(s)Section and Other Headings, etc. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement. Unless otherwise indicated, section and
exhibit references in this Agreement refer to this Agreement.
(t)Acceptance of Restricted Stock Units and Agreement. The Employee has
indicated his or her consent and acknowledgement of the terms of this Agreement
pursuant to the instructions provided to the Employee by or on behalf of the
Company. The Employee acknowledges receipt of the Plan, represents to the
Company that he or she has read and understood this Agreement and the Plan, and,
as an express condition to the grant of the Restricted Stock Units under this
Agreement, agrees to be bound by the terms of both this Agreement and the Plan,
including, but not limited to, the covenants set forth in Exhibit B governing
Competitive Activity. The Employee and the Company each agrees and acknowledges
that the use of electronic media (including, without limitation, a clickthrough
button or checkbox on a website of the Company or a third-party administrator)
to indicate the Employee’s confirmation, consent, signature, agreement and
delivery of this Agreement and the Restricted Stock Units is legally valid and
has the same legal force and effect as if the Employee and the Company signed
and executed this Agreement in paper form. The same use of electronic media may
be used for any amendment or waiver of this Agreement.




8

--------------------------------------------------------------------------------



Exhibit A to
Employee Restricted Stock Unit Agreement



Employee:Grant Date:, 202
Restricted Stock Units granted hereby:





Vesting DatePercentage Vesting
on such Vesting Date



9

--------------------------------------------------------------------------------



Exhibit B
Restrictive Covenants


All section references in this Exhibit B shall refer to the designated
section(s) of this Exhibit B.
Section 1 Confidential Information. Except as otherwise provided in Section 5,
Participant agrees not to disclose, divulge, publish, communicate, publicize,
disseminate or otherwise reveal, either directly or indirectly, any Confidential
Information to any person, natural or legal, except as required in the
performance of Participant’s authorized employment duties to the Company. For
the avoidance of doubt, Participant’s duty to hold the Confidential Information
in confidence as set forth in this Section 1 shall remain in effect until the
Confidential Information no longer qualifies as Confidential Information or
until the Company provides written notice to Participant releasing Participant
from such duty, whichever occurs first. The term “Confidential Information”
means all information not generally known to the public in any form relating to
the past, present or future business affairs of the Company or any of its
Subsidiaries, including without limitation: all business plans and marketing
strategies; information concerning existing and prospective markets, suppliers
and customers; financial information; information concerning the development of
new products and services; and technical and non-technical data related to
software programs, design, specifications, compilations, inventions,
improvements, patent applications, studies, research, methods, devices,
prototypes, processes, procedures and techniques. Such Confidential Information
includes all such information of the Company or a person not a party to this
Agreement whose information the Company has in its possession under obligations
of confidentiality, which is disclosed by the Company to Participant or which is
produced or developed while Participant is an employee or director of the
Company. “Confidential Information” shall also include trade secrets (as defined
under applicable law) as well as information that does not rise to the level of
a trade secret and includes information that has been entrusted to the Company
by a third party under an obligation of confidentiality. The term “Confidential
Information” shall not include any information of the Company which (i) becomes
publicly known through no wrongful act of Participant, (ii) is received from a
person not a party to this Agreement who is free to disclose it to Participant,
or (iii) is lawfully required to be disclosed to any governmental agency or is
otherwise required to be disclosed by law, subpoena or court order but only to
the extent of such requirement, provided that before making such disclosure
Participant shall give the Company an adequate opportunity to interpose an
objection or take action to assure confidential handling of such information.
Section 2 Return of Company Property. Participant acknowledges that all tangible
items containing any Confidential Information or any other proprietary
information of the Company or any of its Subsidiaries, including without
limitation
10

--------------------------------------------------------------------------------



memoranda, photographs, records, reports, manuals, drawings, blueprints,
prototypes, notes, documents, drawings, specifications, software, media and
other materials, including any copies thereof (including electronically recorded
copies), are the exclusive property of the Company and its Subsidiaries, and
Participant shall deliver to the Company all such material in Participant’s
possession or control upon the Company’s request and in any event upon the
termination of Participant’s employment with the Company. Participant shall also
return any keys, equipment, identification or credit cards, or other property
belonging to the Company or its Subsidiaries upon termination of Participant’s
employment or the Company’s request.
Section 3 Non-competition and Non-solicitation.
3.1 Participant agrees that during Participant’s employment with the Company,
Participant will not, directly or indirectly: (i) as an employee, consultant,
owner, officer, director, manager, operator, or controlling person (including
indirectly through a debt or equity investment), provide to a Competing Business
services of the same or similar type provided by Participant to the Company
during Participant’s employment with the Company; (ii) solicit, recruit, aid or
induce any employee of the Company or its Subsidiaries to leave his or her
employment with the Company or its Subsidiary in order to accept employment with
or render services to another person or entity unaffiliated with the Company or
its Subsidiaries; (iii) solicit, aid, or induce any customer of the Company or
its Subsidiaries to purchase goods or services then sold by the Company or its
Subsidiaries from another person or entity, or assist or aid any other person or
entity in identifying or soliciting any such customer, or (iv) otherwise
interfere with the relationship of the Company or any of its Subsidiaries with
any of its employees, customers, agents, representatives or suppliers.
3.2 Participant agrees that during the 18-month period following the date on
which Participant’s employment with the Company terminates for any reason (the
“Non-compete Period”), Participant will not directly or indirectly, as an
employee, consultant, owner, officer, director, manager, operator, or
controlling person (including indirectly through a debt or equity investment),
provide a Competing Business anywhere in the Territory services of the same or
similar type provided by Participant to the Company within 2 years of the
termination of Participant’s employment with the Company. Notwithstanding
anything to the contrary in the preceding sentence, (i) if Participant’s
employment terminates for any reason within the 1-year period following a Change
in Control, the Non-compete Period shall be a 12-month period, and (ii) this
Section 3.2 shall not apply if Participant’s employment is terminated by the
Company without Cause. The term “Competing Business” means the sale or
distribution of landscaping or irrigation products or supplies. The term
“Territory” means those states, cities, and other regions of the United States,
Canada, and any other country within which Participant had substantial
responsibilities while employed by the Company. For the avoidance of doubt,
11

--------------------------------------------------------------------------------



if Participant is a senior officer of the Company, the restriction contained
herein shall relate to all of the businesses of the Company and its
Subsidiaries.
3.3 Participant agrees that during the 18-month period following the date on
which Participant’s employment with the Company terminates for any reason,
Participant will not, directly or indirectly, on Participant’s own behalf or on
behalf of another, or in assistance or aid of another: (i) solicit, recruit, aid
or induce any employee of the Company or its Subsidiaries to leave his or her
employment with the Company or its Subsidiaries in order to accept employment
with or render services to another person or entity unaffiliated with the
Company or its Subsidiaries, (ii) solicit, aid, or induce any customer of the
Company or its Subsidiaries, with whom Participant had material contact during
the 2-year period prior to the date of termination of Participant’s employment
with the Company, to purchase goods or services then sold by the Company or its
Subsidiaries from another person or entity, or assist or aid any other person or
entity in identifying or soliciting any such customer, or (iii) otherwise
interfere with the relationship of the Company or any of its Subsidiaries with
any of its employees, customers, agents, representatives or suppliers with whom
Participant had material contact during the 2-year period prior to the date of
termination of Participant’s employment with the Company.
3.4 For the avoidance of doubt, Participant’s agreement to the covenants set
forth in Sections 3.2 and 3.3 of this Exhibit B are not a condition of continued
employment with the Company; rather, agreement to these covenants is a condition
of Participant’s participation in the Plan. With respect to any Participant who
primarily resides or works in California at the time of his or her execution of
this Agreement or at the time of his or her termination of employment from the
Company, the provisions of Sections 3.2 and 3.3 of this Exhibit B will not
apply.
Section 4 Remedies.
4.1 The Company and Participant agree that the provisions of this Exhibit B do
not impose an undue hardship on Participant and are not injurious to the public;
that these provisions are necessary to protect the business of the Company and
its Subsidiaries; that the nature of Participant’s responsibilities with the
Company provide and/or will provide Participant with access to Confidential
Information that is valuable to the Company and its Subsidiaries; that the
Company would not grant this Award to Participant if Participant did not agree
to the provisions of this Exhibit B; that the provisions of this Exhibit B are
reasonable in terms of length of time and scope; and that adequate consideration
supports the provisions of this Exhibit B. In the event that a court determines
that any provision of this Exhibit B is unreasonably broad or extensive,
Participant agrees that such court should narrow such provision to the extent
necessary to make it reasonable and enforce the provisions as narrowed. The
Company reserves all rights to seek any and all remedies and damages permitted
under law, including, but not
12

--------------------------------------------------------------------------------



limited to, injunctive relief, equitable relief and compensatory damages for any
breach of Participant’s obligations under this Exhibit B.
4.2 Without limiting the generality of the remedies available to the Company
pursuant to Section 4.1, if Participant, except with the prior written consent
of the Company, materially breaches the restrictive covenants contained in this
Exhibit B, Participant shall forfeit any Restricted Stock Units that vested
during the 12-month period prior to the date of termination of Participant’s
employment with the Company, and the shares acquired in settlement of such
Restricted Stock Units (and the proceeds from the sale of any such shares) shall
be subject to clawback or recoupment by the Company. These rights of forfeiture
and recoupment are in addition to any other remedies the Company may have
against Participant for Participant’s breach of the restrictive covenants
contained in this Exhibit B. Participant’s obligations under this Exhibit B
shall be cumulative (but not operate to extend the length of any such
obligations) of any similar obligations Participant has under the Plan, the
Agreement or any other agreement with the Company or any Affiliate.
Section 5 Protected Rights
5.1 Notwithstanding any other provision of this Agreement, nothing contained in
this Agreement limits Participant’s ability to file a charge or complaint with
the Equal Employment Opportunity Commission, the National Labor Relations Board,
the Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (collectively, “Government Agencies”), or prevents Participant from
providing truthful information in response to a lawfully issued subpoena or
court order. Further, this Agreement does not limit Participant’s ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company.
5.2 Participant is hereby notified that under the Defend Trade Secrets Act:
(i) no individual will be held criminally or civilly liable under federal or
state trade secret law for disclosure of a trade secret (as defined in the
Economic Espionage Act) that is: (A) made in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney, and
made solely for the purpose of reporting or investigating a suspected violation
of law; or (B) made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal so that it is not made public; and
(ii) an individual who pursues a lawsuit for retaliation by an employer for
reporting a suspected violation of the law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual
13

--------------------------------------------------------------------------------



files any document containing the trade secret under seal, and does not disclose
the trade secret, except as permitted by court order.
* * *
14